Mr. Justice Clark delivered the opinion of the court. Recovery was had for $83, being rent for an apartment for two months and part of a third. The only defense interposed was that the apartment had not been renovated as required by the terms of the lease. The trial was had before the court and a jury, the court, however, directing the jury to find a verdict for the plaintiff. No question of law is involved. We have examined the record and find nothing in it to justify the claim of the defendant that the clause of the lease which provided that the flat should be thoroughly renovated had not been complied with. Affirmed.